Case 2:19-cv-00005-TOR ECF No. 117

filed 12/08/20 PagelD.2630 Page 1 of 44

 

 

1 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
2
CASEY CLARKSON, on behalf of )
3 | himself and all other similarly )
situated, ) Case No. 2:19-CV-—00005-TOR
4 Plaintiff,  )
vs. ) August 4, 2020
5 )
ALASKA AIRLINES, INC., HORIZON ) Telephonic Motion Hearing
6 | AIR INDUSTRIES, INC., and )
ALASKA ATRIINES ) Pages 1 - 44
7 | PENSION/BENEFITS ADMINISTRATIVE. )
COMMITTEE, )
8 Defendants. )
9 BEFORE THE HONORABLE THOMAS O. RICE
UNITED STATES DISTRICT COURT JUDGE
10 | APPEARANCES:
11] For the Plaintiff: Mr. Robert J. Barton
Attorney at Law
12 1735 20th Street, NW
Washington, DC 20009
13
Mr. Thomas G. Jarrard
14 Attorney at Law
1020 North Washington Street
15 Spokane, Washington 99201
16] For the Defendants: Mr. Anton Metlitsky
Mr. Mark W. Robertson
17 Attorneys at Law
7 Times Square
18 New York, New York 10036
19 Mr. M. Tristan Morales
Attorney at Law
20 1625 Eye Street, NW
Washington, DC 20006
21
Official Court Reporter: Ronelle F. Corbey, RPR, CRR, CCR
22 Washington CCR No. 2968
United States District Courthouse
23 P.O. Box 700
Spokane, Washington 99210
24 (509) 458-5283
25 | Proceedings reported by mechanical stenography; transcript
produced by computer-aided transcription.

 

 

 
Case 2:19-cv-00005-TOR ECFNo.117 filed 12/08/20 PagelD.2631 Page 2 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020

(Court convened on August 4, 2020, at 10:02 a.m.)

THE, COURTROOM DEPUTY: The matter before the Court is
Casey Clarkson v. Alaska Airlines, Incorporated, et al., Case
No. 2:19-CV-0005-TOR, time set for motion hearing.

Counsel, please state your presence for the Court and
record beginning with the plaintiff.

MR. BARTON: Good morning, your Honor. This is
Joseph Barton on behalf of the plaintiff. Also on the phone
with me is Thomas Jarrard and my client, Casey Clarkson.

THE COURTROOM DEPUTY: Counsel, for the defendants,
please state your presence for the record.

MR. METLITSKY: Your Honor, this is Anton Metlitsky
along with Mark Robertson and Tristan Morales.

THE COURT: Good morning, Counsel. This is
Judge Rice. I've reviewed the entire file, and I'm prepared to
hear your oral argument.

It appears to me that we've got this one pending motion,
the motion for class certification. And when we conclude that,
it appears to me that we should resolve, as well, the pending
motion to amend the jury trial scheduling order.

So if you could, be prepared for that after we resolve the
class certification issue.

Mr. Barton, will you be speaking for the plaintiff?

MR. BARTON: JI will, your Honor.

THE COURT: All right. I'll hear from you. Don't

 

 
Case 2:19-cv-00005-TOR ECFNo. 117 filed 12/08/20 PagelD.2632 Page 3 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

repeat everything in your memorandum as I've read everything.
I'll have some questions for you. Go ahead and begin.

MR. BARTON: Certainly. As your Honor knows, we're
seeking to certify two sets of classes. They're probably likely
very overlapping classes with really two sets of claims.

There's a Count IV, which is the Paid Leave claim.

I don't know, your Honor, if you can -- if you can hear --
there's an echo that, at least, the parties are hearing. I'm
not sure if you're hearing that, as well.

THE COURT: I'm turning down some of our speakers. It
may be some feedback from our microphones in the courtroom, but
I can hear you.

MR. BARTON: Okay. So let me continue.

There's two sets of claims: The Paid Leave claim and a
Paid Leave Class on behalf of Count IV, which, essentially,
alleges that both Alaska and Horizon have violated USERRA.

There is a quality principle under 4316 by failing to provide
paid short-term military leave while providing paid leave for
certain other types of comparable leave.

The second class is the Virtual —- what we call the Virtual
Credit Class, which is Counts I through III, that is solely
asserted against Horizon alleging that Horizon violated USERRA
by implementing what they call a Virtual Credit Policy that
credited pilots and flight attendants with less credit when they

took military leave than they would have had they worked or even

 

 
Case 2:19-cv-00005-TOR ECFNo.117 filed 12/08/20 PagelD.2633 Page 4 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

if they had —- even if they'd worked less than the minimum
guarantee by providing them less credit for military leave than
they would have received for the minimum guarantee.

THE COURT: Mr. Barton, let me interrupt you. This is
Judge Rice.

I see there's -—- there's three different allegations:
Counts I through III. And I read that or the summary of it. I
haven't gone back to the statute and read the statute word for
word.

Are there differences in those three allegations?

MR. BARTON: Obviously there are slight differences.
The essential allegation is that they -- when -- when people --
when pilots or flight attendants took military leave, they
returned. They were re-employed with a different status or
position or denied seniority or rights that they should have
had.

And the basic principle is that they should have been
returned to work and treated as if they had not left work when
they were on military leave. That's the general, overall
principle.

THE COURT: What you're seeking, though, is just one
remedy, isn't it? It's three different ways of saying the same
thing for one remedy.

MR. BARTON: Yeah. I mean, obviously, you can have a

wrong that implicates three different legal rights; and that's

 

 
Case 2:19-cv-00005-TOR ECFNo. 117 _ filed 12/08/20 PagelD.2634 Page 5 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

really what you have here.

THE COURT: All right. And then you seek to certify
this class for a time period May 1st, 2017, through date of
Judgment. But Mr. Clarkson doesn't work for Horizon. So how
can I certify it that far in the future?

MR. BARTON: So the answer to that is really -—- the
policy is, essentially, the same. They changed the matrix
slightly, and this really -- the question then becomes, you
know, is he typical of the other employees still subject to that
policy?

THE COURT: Well, he's not typical because he doesn't
work there.

MR. BARTON: Well, he is -- he has claims. I mean,
this is —- he has claims. Claims for harm that he suffered that
we think are entitled to monetary remedies as a result and so
are all the people that have been harmed by this policy and
that's --

THE COURT: But they changed their policy in 2018, and
he left --

MR. BARTON: Well, I think —- go ahead, your Honor.

THE COURT: No, go ahead. He left November oth, 2017;
and they changed their policy in 2018. Why should I interpret
their new policy when he's not an employee? He can't represent
a class that he's not even a part of.

MR. BARTON: So, your Honor, this is —- they did not

 

 
Case 2:19-cv-00005-TOR ECFNo.117 filed 12/08/20 PagelD.2635 Page 6 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

actually change the policy. The policy remains the same. They
changed the amount of credit, but the amount of credit -—- I
mean, that's -—- that's -- the policy itself stays the same.

It's a question of whether or not they are providing less credit
when you take military leave. People are still being harmed by
this policy.

And so it's not that they've changed the policy. They've
merely changed -- they've altered the formula slightly with
respect to the pilots. And what they've done is they've
distinguished between people who just take -- they give more
credit now for people who take five days or less, but there's
still a discrepancy for people who take more than five days of
military leave. The policy itself is the same. The harm is
still the same. So the —- the difference is -—- and the -- and
the harm to both he and other people are that they're all being
harmed by the same policy, a policy that happens to continue.

But the fact that he has left Horizon doesn't change the
fact that, if he proves that this is the policy that they have
in terms of providing less credit when you take military leave
than you would have been at work, it proves the violation with
respect to people who continue to be employed there.

It's no different than if you had a discriminatory policy
that said, "Don't hire people based on a certain type of color,"
and I left employment and I had received less pay because of my

race or age (Connection Chime Interruption) the fact that I have

 

 
Case 2:19-cv-00005-TOR ECFNo. 117 filed 12/08/20 PagelD.2636 Page 7 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

left and the policy still stays the same, even though they might
have increased the amount that they pay the same people in my
position, doesn't change the fact that there is an ongoing
policy that still continues to harm people.

And I think this is the -—- the argument the defendants have
raised is really an argument about prospective relief, but
that's a different argument. We're not seeking —- there's not a
request for prospective relief in there. Their argument really
becomes, well, if you certify this class, somehow people will
be -- the absentee class members will be prejudiced,
essentially, because they won't have a claim for prospective
relief. In the cases that -—- the Wal-Mart case that they rely
on, there's a slightly different thing -- situation that was
going on there.

In Wal-Mart what they had done is there were two sets of
monetary relief; and, in order to certify under (b) (2), they
basically gave up or were willing -- had not asserted claim for
that particular type of relief or did not seek that particular
type of monetary relief. And that would have precluded people,
essentially, on a -—- from —- the argument went that that would
have precluded people from obtaining these past economic
remedies for monetary relief. That's a different situation.

There's no preclusion here and there's a type of symptom -—-
there's no harm. So if we were to go to trial in February 2021

and obtain a remedy -- a damages remedy -—- and the defendants

 

 
Case 2:19-cv-00005-TOR ECFNo.117 filed 12/08/20 PagelD.2637 Page 8 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

continue to have this policy that they -- the same one that they
challenged and it continued in 2022, there'd be no preclusion
from somebody asserting a claim again and saying, "Well, you now
owe me damages for that policy as a result of asserting this in
2022 or seeking prospective relief." And that's really the
argument the defendants have made.

Moving on to the rest of the -—- I want to focus on where
the defendants challenge portions of the elements rather than
elements that are unchallenged. With respect to the Virtual
Credit Class, the only other two things the defendants challenge
is whether joinder is impracticable and the second issue is
whether common issues predominate.

In order to make the argument this is an insufficient
number of people, the defendants really do three things. One is
they want you to ignore the size of the class. They make an
argument that small classes can't be certified; and that, of
course, is not the case. The number of people in the class is
not the only thing —- the only consideration.

The second thing, your Honor, is they impermissibly shrink
the size of the class. They assume the class ends in February
2018. They also make this argument that -- and we -- in terms
of what the size is, and they make an argument that someone has
to actually suffer a demotion. And I think, as Mr. Clarkson's
experience, himself, illustrates, in -—- the first time that he

went out on leave and was affected by this policy adversely, he

 

 
Case 2:19-cv-00005-TOR ECFNo. 117 filed 12/08/20 PagelD.2638 Page 9 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

did suffer a reduction in terms of what his status was. In both
instances, he was required to work more -—- more hours in order
to make the -- the number of hours he was required to make. And
in October, when he knew the policy would affect him, in order
to avoid the reduction in status, he ended up working more hours
in order to able to keep the status.

The harm in that situation, your Honor -—- and this is why
the harm also applies even if people have not had their status
actually reduced -- is that other people would have worked more
hours in order to keep the status had they worked those hours
and been treated the same or provided the proper amount of
credit under the Virtual Credit Policy. What would have
happened -- and if they'd worked those extra hours, they would
have received premium pay. Essentially what is overtime pay as
part of the negotiated contract. So there's really two
different types of harm here, and so you can't simply look at
whether people went out.

And if you look at the entire class period that we've
asserted, there's more than 40 people. There's more than
sufficient size of the class here.

The defendants also make an argument that Mr. Clarkson
cannot represent the flight attendants; and their argument
primarily is that because Mr. Clarkson has never had a
discussion with the flight attendants. But there's no

require -- when we doesn't have personal knowledge of their

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2639 Page 10 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

policy. But that's not an element. It's not a requirement.

The defendants don't cite any case law. We cite a number of
cases in our brief. There is simply no requirement that a class
representative has to have personal knowledge of the effects or
the situations of other class members. They're simply not
required to know that.

They're -- what they're required to know is a sufficient
understanding of their own claims, and that they don't contest
with respect to Mr. Clarkson.

THE COURT: Mr. Barton, I had a question there. Does
the flight attendants have a different Collective Bargaining
Agreement that treats virtual credit different?

MR. BARTON: Well, they do have a different virtual --
they do have a different Collective Bargaining Agreement. Their
own witnesses conceded that those -- the Virtual Credit Policy
is effectively the same. So although it appears in a different
CBA, or Collective Bargaining Agreement, the —- it works the
same way. And that's why it -- the class can be certified to
include flight attendants, as well.

THE COURT: And then you indicated that it shouldn't
just apply to demotion because he worked extra hours.

MR. BARTON: Correct, your Honor.

THE COURT: And then you equate that with overtime
pay, and I don't see why he would get overtime or premium pay.

MR. BARTON: So the way that the Collective Bargaining

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2640 Page 11 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

Agreement works, if once you've worked a certain amount of -—-
it's not overtime pay in terms of an FLSA. But under the terms
of the CBA, once you've worked X number of hours -- if he —-
he's required to work -- be available to work X number of hours.
Once he exceeds that, under the —- under the terms of the
Collective Bargaining Agreement, he is then entitled to what's
called "premium pay." It's the equivalent of overtime pay is
the way to think about it.

And so he did not receive that. He had to work the extra
hours to make the minimum guarantee; but because he worked these
extra hours and they didn't properly credit the time he was out
on military leave, he had to work extra hours to make the
minimum guarantee. Had they properly credited it, he would have
received premium pay.

So he either would have not had to work the hours or, if he
had to work the hours, he would have gotten premium pay.

Does that make it clear, your Honor?

THE COURT: Well, it does. I understand your
argument. How am I supposed to word that class definition?

MR. BARTON: I think -- well, the answer, your Honor,
is I think the class definition is -—- is appropriately defined.
Defendants haven't taken issue with respect to our -- the way
we've defined the class. They've sort of tried to narrow in
terms of what they think the harm is.

THE COURT: Well, let me just give you an example.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2641 Page 12 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

We've got an individual that takes military leave. He's given
virtual credit, but he had more than 70 hours already. It
didn't affect him, he didn't have to work extra, and he wasn't
demoted. Your definition would make him a class member when, in
fact, he suffered no injury.

MR. BARTON: And the fact -- I mean, the Ninth Circuit
has said the fact that the class definition may include people
who have not suffered any actual monetary harm does not -- you
know, does not undermine the class definition.

THE COURT: I know. I was just —-

MR. BARTON: It's acceptable -—- yeah.

THE COURT: Well, I was just trying to provide some
definition to it so that we're not sending out notices
to everybody that isn't even —- that isn't even harmed and then
weed those out and come up with only a handful of people. I
just need to be able to provide some definition to the class
itself.

So it's either those who were demoted or were forced to
work extra hours. Is that correct?

MR. BARTON: Yes, your Honor. I think that's -- you
could modify the class definition in that way. I mean a simple
way, which sometimes the Courts do, is to add the language "and
were harmed thereby."

THE COURT: All right.

MR. BARTON: But I think the way that you have

 

 
Case 2:19-cv-00005-TOR ECF No. 117 _ filed 12/08/20 PagelD.2642 Page 13 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

captured it is another way to put it, as well.

THE COURT: All right. Continue.

MR. BARTON: Certainly. The other element that the
defendants contest is predominance of whether or not -—- and they
argue that individual issues will predominate. And they claim
that resolving the claims will require, quote, "mini trials"
although they don't identify what needs to be decided in the
mini trials other than, perhaps, damages, which does not
undermine predominance.

The entirety of their argument, as I can tell, is based on
the assumption that the class member would actually need to be
demoted to succeed on the claims. And what they're really
arguing about is whether or not you can sufficiently identify
the members of the class and how do you go about doing that?

But the Ninth Circuit and another Court in this District has
made clear that that exercise, identifying who is -—- who is a
member of the class, who -- and —- and class membership, is an
issue about class membership. It is not a membership —- I'm
sorry, not an issue about predominance.

And the defendants only cite two cases on predominance with
respect to the Virtual Credit Claim. One is a District Court
case that involved questions of —- individual questions of
reliance. It's of questionable validity given the Ninth Circuit
law on that issue.

And then another anti-trust -- and an anti-trust case where

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2643 Page 14 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

the plaintiff's expert had assumed a pass-on in an anti-trust
case. And once the Court -—- once the expert refined his opinion
-—— his opinion, the Court certified the class. These are very
distinguishable cases.

The defendants -- the defendants make the argument that
determining who is a member of the class would require
individualized analysis, but the defendants' own witness —-
their 30(b) (6) representative -- acknowledged all this
information is contained in defendants’ own records. They had
not -- at least as of the date of the class certification
motion, had not yet produced that data.

But what Courts, including this Court, have recognized is
that when you've got —- when the proof that you need is
contained in business records, that does not undermine
predominance. That is generalized proof that satisfies
predominance.

And so what defendants are really left with with respect to
this argument is an issue that purely addresses damages, which
does not defeat predominance, or an issue that resolves or
addresses inclusion of who's in — or who's included in the
class, which also does not defeat predominance.

Moving on to the Paid Leave Claim. Defendants' central
argument is really that they challenge the fact that there are
multiple written policies and whether or not a class that

includes multiple written policies can be certified. And their

 

 
Case 2:19-cv-00005-TOR ECF No. 117 _ filed 12/08/20 PagelD.2644 Page 15 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

issue does not concern certification of a pilot-only class.

They appear to concede that a class is on behalf of the American
and -- and Horizon pilots, so long as Mr. Clarkson has standing,
can be certified.

What they fail to understand, though, is that -—- that a
practice -- a policy does not have to exist in a single
document. The Ninth Circuit has repeatedly rejected that. And
where there are practices that are common, where there's a
course of conduct that the defendants have used even if they're
set forth in multiple written policies at multiple facilities,
classes can be certified as a result.

What defendant -- with respect -- and the defendants
challenge three elements on Rule 23(a): Commonality,
typicality, and adequacy. And then they challenge predominance
on the -- on the Paid Leave Claim, as well. They do not
challenge that there's sufficient numbers with respect to the
Paid Leave Class.

What the defendants are trying to argue —- and they try to
make an analysis or analogy to Wal-Mart v. Dukes. But in that
case, the company had a specific policy against having uniform
practices. And there was no specific employment practice that
the plaintiff was able to identify.

That is very different from this case. There is a uniform
practice across the workgroups and across the two companies.

And the uniform practice is that there are a set of paid leave

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2645 Page 16 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

practices for what we contend is comparable leave and a practice
across the company of providing no paid leave for short-term
military leave. That's the common practice.

The common issue -- and when you look at commonality, the
question has to be: What are the elements and what do you have
to look at?

So the common issues here are whether these leaves are
comparable and whether this practice violates USERRA. In order
to determine comparability, which is really going to be the fact
question that goes before the jury, there's a DOL regulation
that sets forth what are the elements. Those are the duration
of leave, the purpose, and the voluntariness of the leave.

Defendants cite a case -- the Hoefert case, which confirms
that's what you're looking for. Defendants' own witnesses
testified that the purposes for these leaves are the same across
the groups, the voluntariness does not vary across the groups,
and defendants' witnesses conceded not only that the date —- the
duration would be determined by data but they were unaware of
any differences among the groups in terms of the durations of
the leave as to why duration of the leave would vary across the
groups.

THE COURT: Mr. Barton, I'm going to interrupt you
here. So play this out. We take it to a jury. Are we gonna
have to introduce all the Collective Bargaining Agreements for

the eight different categories of employees in order to show

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2646 Page 17 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

comparability as to, for instance, jury service or some -—- some
other leaves because they're treated differently in each of the
Collective Bargaining Agreements and they're treated differently
at various times, as well?

MR. BARTON: I think that -- if you go through, I
think the witnesses are fairly clear that the leaves are
actually fairly consistent over time. I think there are slight
differences in terms of the policies, certainly, in terms of
what -- in terms of the Collective Bargaining Agreements or the
language of the agreements. But that's really —- that doesn't
address the factors that need to be addressed by the jury in
terms of what make —- whether these particular types of leaves
or whether a particular type of leave is comparable to military
leave. And those really go to the three elements in the DOL
regulations.

THE COURT: All right. My follow-up question is: How
can he be a representative all the way back to October 10th,
2004, when he began work November 23rd, 2013, for Horizon?

MR. BARTON: Because there's a similar policy and the
defendants' own witnesses were consistent that the policies that
have been in place have been in place essentially the same since
2004. And so he's challenging a practice, even though it
existed before the time that he started, on behalf of other
people. This is not a question -- this is -—- this is the

difference between does he have standing versus whether or not

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2647 Page 18 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

18
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

he is an adequate or typical class representative. That —- that
secondary question is really what we're looking at here. He's
not bringing claims on behalf of himself going back to 2004, but
he's challenging a policy that is effectively the same as the
one that he was subject to that goes back to 2004. So long as

the policies were essentially the same, he's challenging the

same practice that exists -- has existed back to 2004. That is
why he can challenge -- he can -—- he's an appropriate class
presentative.

I would say it's the same thing as if I -- I purchased a

stock that there was an existing fraud, and the fraud dated
back -- and assume I had no statute of limitations problem —-
back to 2004, whatever time prior to the time I actually
purchased the stock. The essential claim is that there was a -—-
there was a fraud that existed and it inflated the price of the
stock; that it preexisted my purchase; and my purchase was
affected by that fraud. I can represent people who purchased
days, weeks, years before since the beginning of the fraud so
long as the fraud and the overall practice is the same. It's
the same course of conduct.

The same would be true for an anti-trust case. The
anti-trust conspiracy preexisted my purchase that harmed me.
Even though it was going on for years, I can represent those
people.

Same thing would be true in terms of a consumer case where

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2648 Page 19 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

I'm challenging a practice that they've had so long as we're
within the statute of limitations. It's the practice that has
been going on even though the practice preexists the time that I
was harmed.

And that's why -- so long as the practice is the same, the
overall course of conduct is the same, that's why he's an
appropriate class representative to go back to 2004 even though
it predates when he was personally harmed.

Moving on to typicality, the standard with respect to
typicality -—- and I think this also addresses your question —-
is if the standard is: Is it reasonably coextensive? What the
Ninth Circuit has said it need not be substantially identical.

And defendants identify or make two arguments. One is that
pilots are not typical of non-pilots because pilots take more
military leave and two is they identified scheduling —- how
scheduling leave is different for pilots than for some other
groups. So I think it would probably be similar to the flight
attendants.

The question of whether or not a particular group —- and,
particularly here, defendants claim the pilots take more
military leave. The only thing that means is more leave means
they have more damages. But damages —- increased amount of
damages among the class or even among the plaintiff does not
defeat typicality. And the merely -- merely the fact that the

plaintiff's claim is great than other class members also does

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2649 Page 20 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

not defeat typicality.

Defendants also want to argue -—- make an argument about the
frequency by which the pilots take military leave. But
frequency is not one of the factors that they —- the Department
of Labor regulations identify. They want to confuse frequency
with duration. But they cite no case under -- in this context,
which is considered frequency. The case that they actually cite
actually considered duration of the leave, not the frequency of
the leave.

They do cite a case involving a discrimination case, but
it's a — it's a very different context. We're not talking
about comparability there. We're talking about a very different
Situation and a very different claim under 4311, not 4316. And
the defendants' own witnesses conceded that frequency with
respect to leave is different than duration. The comparable
leaves might have limits on duration, but none of the leaves
have any limits on frequency.

With respect to the pilot's schedule, they argue that
there's differences here; but none of those differences, again,
address the factors that are at issue in this case. The
relevant factors, which are the duration, voluntariness, and
purpose and typicality -- and they ignore -- the typicality
refers to the nature of the claim, not the specific facts from
which it arose. Immaterial fact differences do not undermine

typicality.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2650 Page 21 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

And what —- the defendants' own witnesses conceded that
military leave was unpaid for all employee groups since 2004,
and they -- and the relevant factors have been uniform across
the workgroups.

So, at bottom, what defendants are arguing about are
differences in damages and not factors that are -—- that
ultimately affect typicality.

Defendants repeat their argument with respect to
Mr. Clarkson's adequacy that they made with the Virtual Credit
Policy and making an argument that he's not personally familiar
with the leave policy for -- for class members other than
pilots. But there's no authority. They cite no authority. And
as one case said -- cited -- explicitly stated there is no
authority for the proposition that class members must have
personal knowledge with respect to other class members'
circumstances in order to represent the class. And we cite
multiple places that say that.

What's required and what Mr. Clarkson has is he has a very
good familiarity with his own claims, and they don't dispute
that he has sufficient familiarity with his own claims.

The final issue with respect that -- that defendants
dispute is whether common questions predominate. They argue
here that there are significant differences between pilots and
non-pilot groups, but they don't identify anything that's a

material difference between the groups that affects the evidence

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2651 Page 22 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
PLAINTIFF'S MOTION FOR CLASS CERTIFICATION (ECF NO. 73) BY MR. BARTON

that's required to prove the claim. And that's the critical
thing. It's what the Supreme Court said in Halliburton; what
the Ninth Circuit case -- Walker also said the assessment of
predominance begins with the elements of a cause of action, and
they ignore what the elements of the cause of action is.

The central question here that will go to the jury is
whether military leave is comparable to the other forms of paid
leave. Again, I know I sound like a broken record; but it's the
DOL regulations —- the factors that the DOL considers -- those
things are similar. They're similar across the groups. They've
not identified any differences across the groups with respect to
the factors that are contained within the DOL regulation.

And they don't explain anything with respect to how
scheduling or anything else affects the ultimate determination
that the jury and this Court will have to make.

Let me just address very briefly anything that I've touched
on with respect to standing that I haven't yet covered. They
make these arguments as to why Mr. Clarkson does not have
standing as to either the Virtual Credit Class or the Paid Leave
Claims.

I think I've largely covered the Virtual Credit Claims.

And as to the Paid Leave Claim, they assume, based on nothing in
the Complaint, that it's solely based on differential pay. But
as the Brill case explained in a case involving comparability of

leaves that, if the comparable leave provides full pay, then

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2652 Page 23 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

that is an appropriate remedy. So arguments that the defendants
might have as to whether at certain points of time Mr. Clarkson
received more money from the military really are irrelevant as
to his standing.

Unless the Court has further questions —-

THE COURT: No, I don't. Let's hear from the defense.

MR. METLITSKY: Thank you, your Honor.

Anton Metlitsky for the defense. I hear an echo. Can -—- can
you hear me?

THE COURT: JI can. Are you on a speakerphone or how
are you speaking?

MR. METLITSKY: I -- I am on a speakerphone.
Unfortunately, I don't have a headset where I am. Maybe it will
help if I bring the speakerphone closer?

THE COURT: Or maybe further away.

MR. METLITSKY: Or maybe further away. How's that?

THE COURT: It's better now.

MR. METLITSKY: Okay. Good. I'll —- I'll stand here
then. Thank you. Thank you, your Honor.

So if I could, I'd like to, basically, go in reverse order
from the way Mr. Barton went and start with standing and more
general -- or, generally, the adequacy of the plaintiff to
represent any of these classes, then go to the (Audio Connection
Gap) class and the inability to certify a non-pilot -—- a class

involving non-pilots, and then the Virtual Credit Class.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2653 Page 24 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

So on standing, I think Mr. Barton left out a (Audio

24

Connection Gap) point that we made in our brief. Some of the --

I'd like to start first with —-
THE COURT: Mr. Metlitsky, I can't hear you now.

MR. METLITSKY: Okay.

THE COURT: Do you have a handset that you could use?

MR. METLITSKY: You know, let me -—- let me —- can I —-

I'll try to dial back in from another telephone and -- and see
if that works better if that's okay.
THE COURT: Yes, please.
MR. METLITSKY: Okay. One second.
(Pause in the proceedings)
THE COURT: Counsel, while we're waiting for
Mr. Metlitsky to dial back in, could the rest of us mute our
phones in case we're getting feedback from any one of those
phones? Thank you.
(Pause in the proceedings)
THE COURT: Mr. Metlitsky -—-
MR. METLITSKY: Hello?
THE COURT: -- can you hear me?
MR. METLITSKY: Yes.
THE COURT: This -- this is Judge Rice.
MR. METLITSKY: Yes, your Honor. Sorry about that.
Can you hear me?

THE COURT: Yes.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2654 Page 25 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

25
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

MR. METLITSKY: Okay. Apologize. Apologize, your
Honor.

So as I was saying, I'd -- I'd like to start with the —-
the point about standing and Major Clarkson's adequacy,
generally, to represent any of these classes; and I'd like to
start with the declaratory relief claims. We think he doesn't
have standing pretty clearly to seek any sort of declaratory
relief. The Ninth Circuit rule is where a party is seeking
injunctive or declaratory relief, she must demonstrate that she
is realistically threatened by repetition of the violation.

And, here, Mr. Clarkson is no longer a Horizon employee and he's
retired from the military, which means there's no realistic
threat of any repetition of any of these violations at all.

Now, he says that he's a retired member of the military,
which means that, in theory, he could be recalled; but the DOD
regulations make clear -- I'm quoting -- that "Regular and
Reserve retired members may be used as a manpower source of last
resort after other sources are determined not to be available or
a source for unique skills not otherwise obtainable." That's
DoD Instruction 1352.01 at Page 4.

So there's no realistic possibility that Major Clarkson is
going to be recalled for some future military leave, and so he
doesn't have any standing to seek declaratory relief.

Now, their major response in their reply brief was, well,

they're not seeking any forward-looking relief. That was kind

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2655 Page 26 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

of a surprising response because Paragraph 28 of their Complaint
expressly seeks, quote, "an order requiring [defendant] to
comply with USERRA in the future." And the fact that the
plaintiffs are willing to jettison that kind of relief by itself
calls into question his adequacy to represent the class. I'll
get to that in a moment.

But, in any event, it's -- it's, basically, a non sequitur
because declaratory relief for purposes of standing is always
forward looking because the point of it is to clarify the
parties' rights; and that only matters if there's some kind of
realistic threat of a violation in the future. If there's not,
all you need is damages to remedy past violations, which is why
the Ninth Circuit precedent just -- clearly is that, where a
party is seeking injunctive or declaratory relief, they have to
show a realistic threat of a repetition in the future.

So we think he's got no standing to seek declaratory
relief, and so the question is whether he can adequately
represent a money-damages class. The answer to that is "No" for
several reasons. The first is claim splitting. So, you know,
obviously, if he's gonna -- he would have to drop his equitable
claims to represent a money-damages claim. And there's a lot of
precedent within this Circuit that you can't do that; that a
plaintiff that needs to claim split is inadequate because he
puts his absent class members at risk of preclusion.

We cite several of these cases at Pages 8 to 9 of our

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2656 Page 27 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

brief. There's another case we don't cite, for example, called
Beal against Lifetouch that's 2012 WESTLAW 3705171. They cite
out-of-circuit cases that say you can claim split in the -- in
the class-action context. That doesn't appear to be the law of
this Circuit; and it doesn't really make any sense to me
because, after all, a class action is just a mechanism to
aggregate individual claims. And so if you have a thousand
individuals with split claims, that just means you have a
thousand individuals in the aggregate that are at risk of
preclusion in the future. Anda plaintiff, by definition, who's
willing to risk precluding absent class members from seeking
relief, especially relief that's available -- that's being asked
for in his own Complaint, is an inadequate class representative.
But, you know, the Court doesn't really have to decide that
question because there are two other reasons why Major Clarkson
is an inadequate class rep. One is, again, as I said, he's
willing to jettison relief that he expressly asks for in his
Complaint. And there are -—- you know, they did that in their
reply brief; and there are cases out there within this Circuit
making clear that that is itself a reason to deem a class member
inadequate. One is Park against Webloyalty. That's 2019
WESTLAW 1227062. Another is Western States Wholesale against
Synthetic Industries, 206 F.R.D. 271. Another is Tasion against
Ubiquiti Networks, 308 F.R.D. 630. Those are from the Southern,

Central, and Northern Districts of California. So that's

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2657 Page 28 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

another reason why Major Clarkson is an inadequate class rep.

And then the final reason has to do with this differential
pay point that Mr. Barton just mentioned at the end. So we
argued in our opposition Mr. Clarkson doesn't have standing
because he testified that he made about the same money -—- amount
of money or less at the airlines as he did in the military. And
we said, well, the -- the regular remedy is differential pay;
and so he can't bring his claim because his injury wouldn't be
redressed.

They responded that, actually, the remedy is full pay,
meaning that he could get double recovery. He gets to get
everything that he would have made working at Alaska plus what
he made working for the military.

Now, the Court doesn't have to decide whether that's wrong
or right right now. We think it's pretty clearly wrong. For
example, the Supreme Court in Monroe against Standard Oil —-
that's 452 U.S. 549 -- in interpreting a USERRA predecessor
statute and holding that military -- paid military leave as a
general matter is not required. One of the reasons that's true
is because Congress did not intend for, quote, double
compensation for such periods, which is exactly what the
plaintiffs would be asking for.

So they would have to make this very aggressive argument
for the plaintiff in this case to succeed yet many, if not most,

class members don't need that argument to succeed. All they

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2658 Page 29 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

need is differential pay, and yet this plaintiff can't seek
differential pay; has no incentive to make any argument for that
remedy because he doesn't even have standing to make an argument
for that remedy; and, in any event, setting aside Article III
intricacies, he just doesn't have any incentive to do it because
he won't make any money if that's the remedy.

So it seems to me that, as to the Paid Leave Class at
least, the fact that they will have to make this very aggressive
remedial argument that other class members just don't need to be
correct is itself a reason that Mr. Clarkson is an inadequate
class representative of -—- of the Paid Leave Class at least.

So those are, I think, in a nutshell the standing and
adequacy issues that apply to the classes generally. If the
Court has any questions there, I'm happy to answer them.
Otherwise, I'll move on to the Paid Leave Class and -- and the
non-pilots.

THE COURT: Please move forward.

MR. METLITSKY: Okay. So on the -- on -—- on the Paid
Leave Class, I think that it's worth just clarifying the basic
elements of the claim. This is —- this is the claim that, you
know, Alaska, say, provides paid jury duty leave they say; and
so, for that reason, they have to provide paid military leave.
And so Mr. Barton focused on one of the elements, which is
comparability. The jury duty leave has to be comparable to the

military leave. And -- and he's right. The duration, purpose,

 

 
Case 2:19-cv-00005-TOR ECF No. 117 _ filed 12/08/20 PagelD.2659 Page 30 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

and voluntariness are the elements there.

But there's another element, which is that the statute
requires that the two leaves, if they're comparable, the
employer has to generally provide the same benefits. And so the
question in this case, for example —- the way that translates
into this case is the civilian leave, let's say bereavement
leave, has to be paid and the military leave has to be unpaid.
And if either one of those things is untrue, they wouldn't
satisfy one of the elements of their claims.

So that's where —- it's that second element where the CBA
differences come this. Right? So just to take one example, the
pilots' CBA at Alaska does not provide for paid bereavement
leave. It provides for -- if you want to take bereavement
leave, you can either take an unpaid personal day or you can use
your sick leave. Right?

Now, that's not true for flight attendants. Flight
attendants, under their CBA, get four days of paid bereavement
leave. So that -- just that one type of leave you'd have to
absolutely look at both of those CBAs and, of course, the CBAs
of the other workgroups to figure out what you actually get on
bereavement leave.

There's other examples that demonstrate not just that you
have to look at different CBAs but that pilots' CBAs, in
particular, are extremely complicated. So, for example, if you

look at reserve pilots for Alaska and jury duty, it's -—- they

 

 
Case 2:19-cv-00005-TOR ECF No. 117 _ filed 12/08/20 PagelD.2660 Page 31 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

don't get paid for jury duty. What happens is they have to work
a minimum —- be available a minimum number of days; and if they
get jury duty and it brings them below the minimum threshold,
that doesn't —- they still get the minimum amount of pay. But
if they -- if they get jury duty on days that would not require
them to otherwise go below the minimum threshold, jury duty
doesn't affect their pay at all. So, you know, there's no
comparable provision for non-pilot CBAs.

So those are just sort of a few examples of why you
absolutely have to look at the different CBAs. And if there was
a trial here, you would have to introduce all of them. And not
just introduce all of them but you would have to ask the jury to
construe and understand all of them.

And so we think, obviously, there's a commonality and a
problem and -- excuse me, predominance problem as to that
element, especially the -- what is actually provided on these
various sorts of leaves.

Now, as to the comparability element, Mr. Barton mentioned
that duration -- and he contrasts that with frequency of the
leaves. But I don't understand the difference between those
two. The -- the point is just that pilots take a lot more leave
individually than people in other workgroups. And so the
argument that a pilot has to make -—- so, for example, I -- I
think Major Clarkson took, like, a hundred and something days

of —- of military leave in 2017 before he left Horizon. You

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2661 Page 32 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

know, he testified that this was like a second career. You
know, military leave for -- for pilots. A parallel career for
pilots. And, you know, that's -—- I think it's undisputed that
that's not true for the other workgroups. And that matters for
duration because, you know, 150 days or 60 days or whatever it
is of a leave is a lot different than, say, two weeks of leave,
right, when you're comparing it to the kind of leaves that
they're relying on, like, bereavement leave where people
hopefully don't take too much of that, you know, ever and,
certainly, not in a particular year.

And so I think their -- their response is that you're only
supposed to look at the duration of each snippet of leave. So
if you take two weeks of leave ten times a year, the relevant
duration is not 120 days a year but 2 weeks.

And, you know, again, the Court doesn't have to resolve
that argument; but it seems like a pretty aggressive argument to
me after all the fact that Congress might have intended that, if
an employer gives paid jury duty leave where he expected an
employee to be gone for maybe a week, that he has to give —-
that the employer also has to give paid military leave for
approximately the same amount of time is a lot different than
saying if an employee -- if an employer provides for paid
military leave for a week of jury duty, he now has to provide
paid military leave for, you know, ten weeks or seven weeks or

whatever of military leave.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2662 Page 33 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

33
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

And the point from a class action perspective is that
pilots can't win the case unless they're right about that more
aggressive argument. And they have no incentive to make the
less aggressive argument, which would help the other -- the --
you know, the non-pilot workgroups because the non-pilot
workgroups don't need that extremely aggressive argument or at
least need it less, right, just because they take less military
leave. So that seems to me to go to the comparability point
and -- and make it clear that pilots are very differently

situated than non-pilot groups for purposes of class

certification.

So those -- those are the major arguments for —- for the
Paid Leave Class. It's also, I would say -- one other thing on
that. It's not true that a -- that a class representative can
be an adequate -- excuse me, that an individual can be an

adequate class representative if he knows nothing about absent
class members. The cases that they cite say that you don't need
personal knowledge of the experiences of each of their fellow
class members. And that's, of course, true. But in their
brief, you know, they -- that's the Delagarza case I'm citing --
they, you know, bracketed out each of their fellow class members
and just said, [other class members] in brackets. That's a
completely different concept. Yes, it's true you don't need to
have knowledge of every single class member; but it seems to me

that you should at least have knowledge of some of them. Right?

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2663 Page 34 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

And that's, for example, the Burkhalter case that we cite. One
of the reasons the plaintiff was inadequate was because he had
no conception of the class of people he purportedly represents.
And that's sort of concededly true in this case as to anybody
other than pilots. So that's a third reason that he can't
represent a Paid Leave Class beyond pilots.

So as to the Virtual Credit Class -- so I think part of the
dispute there is I think maybe the first question that —- that
your Honor asked: What is the actual violation? Right? The
statute. So, for example, Section 4313 is about re-employment.
The proper re-employment position after you come back from a
leave. And so their claim there has to be that he was
re-employed into a reserve position rather than the regular
line. Right? That —- they have to demonstrate that to win
their claim as far as I understand their claims.

The same thing with 4316(c). That one is about
circumstances in which you can't discharge a returning service
member, but Courts have construed discharge to include denote.
So you have to show some kind of demotion or that you were put
in the wrong employment position or -—- or whatever.

And so that -- that aspect of their claim poses a problem
for class certification because the way this -—- the system works
and the way it interacts with the Virtual Credit Policy is that
it is necessary for a pilot to -- to bid, you know, more than

70 hours to -—- to get on the regular line; but it's not

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2664 Page 35 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

sufficient. Somebody who -- who bids 70 hours, including, you
know, less than 70 but he -—- but he gets brought over the line
through virtual credit, is eligible for the regular line; but
there is a minimum number of reserve slots that have to be
filled at Horizon every month. And even people that satisfy
that 70-hour threshold may not -- may be bumped down to the
reserve status. For one thing, they might ask for reserve
status in which case they'll get reserve status. And, for
another thing, if people above them of greater seniority have
preferences that trump, those people will get on the -- on the
regular line; and they will get reserve status.

And so what that means is that only in some cases will the
credit policy that is -- will it make any difference? In other
words, if you've got more credits for military leave than the
two-and-a-half credits that they got under the pre-February 2018
Horizon policy, would make any difference to their claim at all.
Right?

So once you understand that, I think the class cert issues
become a little clearer.

So for numerosity, if you just look at up to the
February 2018 policy, there are, I believe, 16 people who fall
into the following category: People who took military leave in
a particular month and ended up on the reserve line in a
particular month -- or ended up with reserve status ina

particular month. Now, that's the maximum number of people that

 

 
Case 2:19-cv-00005-TOR ECF No. 117 _ filed 12/08/20 PagelD.2665 Page 36 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

could have been -—- that could be in the class.

But the fact that they had military leave and were —- had
reserve status in the same month doesn't mean that the credit
policy had anything at all to do with that. So tops is 16.

It's probably lower than that.

Now, the way they want to fix this problem is extending the
class past February 2018. But, as your Honor mentioned, there
was a new policy after 2018. Major Clarkson was never subject
to that policy because he was gone by that point. And when he
emailed the Union executive about the new policy -- the new
policy was collectively bargained by the Union to account for
some of the types of problems that -- that the plaintiff is
raising in this case and the response was that the policy is,
quote, working out very well and the Union was, quote, not aware
of anyone being awarded reserve when they have seniority to hold
the line under the new policy, which means there's no reason to
believe that there's any substantial number of people that were
affected by the new policy beyond the people that were affected,
however many that was, before February 2018.

So I don't think extending the date really solves any
numerosity problem. You have a very small number of even
potential class members and no reason why it needs to be
litigated as a class.

As to commonality or -- and predominance, the issue is,

because you have no idea whether the Virtual Credit Policy by

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2666 Page 37 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

37
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
RESPONSE BY MR. METLITSKY

itself would have affected you in any way -- would have affected
whether you got regular line or reserve status. To figure that
out -- and that —- that's not just the question who's in the
class. That's a question of whether there's been a violation.
Right? That's an element. To figure that out, you have to
rerun every pilot's preferences, you know, hypothetically based
on the new amount for, you know, whatever -—- whatever number of
credits they say should have been allocated per day to military
leave and see what would have happened. Right? So it -- it's
true that those are in the company's business records, but I
don't see how that could make those analyses any less
individualized. After all, you have to start with Pilot A,
who's potentially in the class, and figure out what would have
happened to Pilot A under the system if the Virtual Credit
Policy were different. Okay. Now you know. Now you have to go
to Pilot B and rerun it all over again. Right?
So that is the -- the commonality and predominance problem
or —- for the Virtual Credit Class.
If the —- if the Court has any questions, I'm happy to
answer them; but that's -—- those are the basic points.
THE COURT: No. Thank you. I have no questions.
Mr. --
MR. BARTON: Your Honor, may I respond?
THE COURT: Mr. Barton, I'll just give you a minute or

two in reply.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2667 Page 38 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
REPLY BY MR. BARTON

MR. BARTON: Certainly. Let me just quickly go
through.

I think we -- we cited case explain -—- I'm gonna start
exactly where the defendants started on with respect to the
declaratory relief. We cited a case that explained declaratory
relief can be both prospective and retrospective.

In terms of claim splitting -- and I think this is the
issue -- is they don't cite any Ninth Circuit case. They cite
some District Court cases, and I think what they're -- here's
why they're different, your Honor: We can obtain damages. No
class member who is currently there is gonna be prejudiced in
any way. If we win at a jury trial in February 2021 and they
continue this practice, no one's gonna be precluded from
challenging a practice that they -- adversely affecting them
after the Judgment. They can still obtain damages for a claim
that arises after that, and they can obtain prospective relief
if somebody wants. And any determination that we get out of a
jury that determines that the practices are illegal only helps
somebody with a claim for prospective relief.

With respect to differential pay, defendants made a
statement that many class members only need differential pay.
There is no evidence in the record to support that. That's just
argument. There's nothing that supports that. They have cited
nothing in their brief. It's just a statement that they've

made.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2668 Page 39 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

39
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
REPLY BY MR. BARTON

With respect to the Paid Leave Class, I think the most -—-
the first point that I want to make is, with respect to
commonality, defendants appear to concede —- and I think, with
respect to all the elements, they appear to concede that a
pilot-only class can be certified here. So we're really talking
about whether or not you can certify beyond a pilot-only class.

Their argument with respect to the CBAs really goes to
whether -- comparing military -- unpaid military leave with
respect to one group versus the other group. We don't disagree.
We're not gonna make an argument that flight attendants should
be entitled to comparability as to what some other pilot —- some
pilot gets or that pilots should be entitled to what flight
attendants get for other paid leave. It's the comp -- the
particular type of leave the military leave is comparable to
within that group. That's the only thing the statute says, and
that's the argument that they're making. But it doesn't get
into the minutiae that they want to get into.

With respect to duration versus frequency, again,
they're -—- they made an argument that other groups don't need to
have the same frequency; and they don't seem to understand the
difference between duration and frequency. And the -- their own
client -- their witnesses did. It's the length of leave versus
how often you take it.

With respect to the knowledge of the class representative,

the Burkhalter case that they cite? That's a case where the

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2669 Page 40 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

40
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
REPLY BY MR. BARTON

individual class representative didn't have enough information
about his own claim, not about the claims of class
representatives.

With respect to the Virtual Credit Claim, I think they're
having an overly narrow reading of the statute. It's a change
in status. It does not have -- and the status change is the
amount of not properly crediting them and not merely the fact
that they become a —- demoted to a reserve status. It's that
change of status is not appropriately credited. That's the way
to read the statute.

Just a couple other points, your Honor. They're really
talking about how -- again, they're talking about how to
identify people. Their own representatives -- their own
30(b) (6) representatives told us that you can make those
determinations in terms of identifying who was harmed by the
policy -- the Virtual Credit Policy -—- by the data. The problem
is, at least at the time of the motion for class certification,
they hadn't produced the data. But they -- they admitted —-
their own representative admitted that it is available in the
data. The fact that we have to go through and make an analysis
doesn't make it not predominant. It's simply a damage
calculation.

And with respect to the statement, which is a hearsay
statement, that is in their own. They cite it in the brief and

they claim the post-2018 policy was, quote, working out well.

 

 
Case 2:19-cv-00005-TOR ECF No. 117 _ filed 12/08/20 PagelD.2670 Page 41 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

41
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
REPLY BY MR. BARTON

They asked Mr. Clarkson at his deposition if he knew specific
people that were experiencing the policy post-2018. He
identified two of them. We then went and got a Declaration from
one of them, and that is attached in our reply brief. It
establishes the 2018 matrix that still applies. The same policy
but with a different number in it. It still has a problem with
respect to people on military leave.

And unless the Court has further questions, I will rest
there.

THE COURT: Mr. Barton, have you had a chance to look
at the pending motion to amend the jury trial scheduling order
and the proposed new dates at Pages 1 and 2 of that motion?

MR. BARTON: That's -- it's actually our motion, your
Honor. So, yes, I have.

THE COURT: Oh, all right. And then I apologize.

MR. BARTON: That's okay.

THE COURT: Mr. Metlitsky, have you had a chance to
look at that motion; and what are your objections or
observations?

MR. METLITSKY: Mr. Morales, do you want to take that
one?

MR. ROBERTSON: Yeah. This is, your Honor,

Mark Robertson for defendants on the line. Apologize for the
echo.

But, yes, we've reviewed that. And we submitted a short

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2671 Page 42 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42
TELEPHONIC MOTION HEARING - AUGUST 4, 2020
REPLY BY MR. BARTON

opposition, your Honor, basically making the point that a
four-month extension when the entire basis is provision of class
member data and we don't yet have a class cert decision is
premature. And I think, until we get that ruling, neither party
is really in a position to know how much additional time, if
any, is needed.

But even if you certify the entire class -—- and, obviously,
for the reasons outlined today by defendants, we certainly don't
believe you should -- I'm not even sure even then a four-month
extension is necessary.

But the bottom line is, in our view, that it's premature
until a decision is issued.

THE COURT: All right. Well, I intend to get the
class certification order out promptly. And because of the
COVID-19 pandemic, it appears to me that this -- this
continuance is reasonable.

So I'm going to enter an order continuing these dates
substantially similar to the proposal. And, if necessary, that
can be modified for good cause later.

Thank you, Counsel, for your arguments. I'll get my orders
out as soon as I can.

MR. BARTON: ‘Thank you, your Honor.

MR. METLITSKY: Thank you, your Honor.

(Court adjourned at 11:07 a.m.)

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2672 Page 43 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

43
GENERAL INDEX
PAGE
Motion Hearing — August 4, 2020...............2222 eee 2
Plaintiff's Motion for Class Certification (ECF No. 73)
BY Mr. Barton... ccc cece ecw ewww ne ence ne ene eee eneene 3
Response by Mr. Metlitsky............. cece ee eee eee 23
Reply by Mr. Barton... cc ewe wee wee wee eee eee ewes 38
Reporter's Certificate... .. cece eee eee eee 44
WITNESS INDEX
PLAINTIFF WITNESSES: PAGE
None
DEFENDANT WITNESSES PAGE
None
EXHIBIT INDEX
NO. DESCRIPTION ADMITTED

 

None

 

 
Case 2:19-cv-00005-TOR ECF No. 117 filed 12/08/20 PagelD.2673 Page 44 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

44

CERTIFICATE

I, RONELLE F. CORBEY, do hereby certify:

That I am an Official Court Reporter for the United States
District Court for the Eastern District of Washington in
Spokane, Washington;

That the foregoing proceedings were taken on the date and
at the time and place as shown on the first page hereto; and

That the foregoing proceedings are a full, true and
accurate transcription of the requested proceedings, duly
transcribed by me or under my direction.

I do further certify that I am not a relative of, employee
of, or counsel for any of said parties, or otherwise interested
in the event of said proceedings.

DATED this 8th day of December, 2020.

Kalle J later

RONELLE EF. CORBEY, RPR, CRR, CCR
Washington CCR No. 2968

Official Court Reporter for the
U.S. District Court for the
Eastern District of Washington in
Spokane County, Washington

 

 
